Case 7:10-cr-00430-KMK Document 23 Filed 08/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
¥.
Case No. 10-CR-430 (KMK)
ALEXANDER PEREZ,
ORDER
Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

On August 17, 2020, the Court received a Motion for Early Termination of Supervised
Release and Probation Pursuant to Title 18 U.S.C. § 3583(e)(1) (the “Motion”), submitted by
Alexander Perez (“Defendant”). Because the Motion contains substantial amounts of sensitive
and private information, the Court has filed it under seal. A copy of the Motion has been
provided to the United States Attorney’s Office for the Southern District of New York (the
“Government”) and the United States Probation Department for the Southern District of New
York.

The Government is to file a response to Defendant’s Motion by no later than September
18, 2020.

SO ORDERED.

Dated: August 19, 2020
White Plains, New York ~~

 

 

KENNETH M. KARAS
United States District Judge

 

 
